Citation Nr: 0705285	
Decision Date: 02/23/07    Archive Date: 02/27/07	

DOCKET NO.  05-17 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disorder.

2.  Entitlement to service connection for a chronic right 
knee disorder.

3.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1979 to August 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the VARO in Roanoke, Virginia, that, among other things, 
denied entitlement to service connection for a chronic left 
knee disorder, denied entitlement to service connection for a 
chronic right knee disorder, and granted service connection 
for bilateral hearing loss and assigned a noncompensable 
disability evaluation, effective September 1, 2003, the day 
following the veteran's retirement from active service.  

For reasons which will be set forth in a remand at the end of 
the decision below, the matter of the veteran's entitlement 
to an initial compensable disability evaluation for bilateral 
hearing loss is being remanded to the RO by way of the 
Appeals Management Center in Washington, D.C.  VA will notify 
the veteran as further action is required.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made reasonable efforts to 
develop such evidence.  

2.  The veteran does not have an underlying right knee 
disability.

3.  The veteran does not have an underlying left knee 
disability.


CONCLUSIONS OF LAW

1.  A chronic left knee disability was not incurred in or 
aggravated by active military service, nor may arthritis be 
presumed to have been incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 
5102-5103A, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.209 (2006).  

2.  A chronic right knee disorder was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been incurred in or aggravated during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 
5102-5103A, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  The VA has issued 
final regulations to implement the statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA provisions include an enhanced duty to notify a claimant 
of the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.  

The Board concludes that the May 2004 letter sent to the 
veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the claims.  

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

A review of the record shows the veteran has not been 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  Despite 
this inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

As the Board concludes that the evidence is against the 
claims of service connection for disabilities of the right 
knee and the left knee, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), proper VCAA notice must 
"precede an initial unfavorable [agency of original 
jurisdiction] decision on a service connection claim."  In 
this case, VA provided such notice in its May 2004 
communication to veteran, a time several months prior to the 
rating decision in September 2004.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  This duty 
includes assisting the veteran and obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to help make a decision on the claim.  
38 U.S.C.A. § 5103A (setting forth Secretary's various duties 
to a claimant).  

The veteran was accorded an authorized examination in May 
2004. The report of the examination was thorough in nature 
and adequate for the purposes of deciding the claims.  The 
Board further finds that the medical evidence of record is 
sufficient to resolve the appeal, and VA has no further duty 
to provide an examination or opinion.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4).

The Board notes that the veteran also had the opportunity to 
provide testimony on his own behalf at a hearing before the 
undersigned in Washington, D.C., in May 2006.  A transcript 
of the hearing proceedings is of record and has been 
reviewed.  

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and assist the veteran, and, thus, no 
additional assistance or notification is required.  The 
veteran has sustained no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. 392.

Pertinent Law and Regulations

Service connection is warranted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a preexisting injury 
or disease during such service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

The Court has held that for service connection to be awarded, 
there must be (1) Medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of  inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); accord Disabled American Veterans v. Secretary of 
Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result.  Disabled American Veterans, 
supra; Coburn, supra.  

With respect to the "current disability" prong noted above, 
the Court has recognized that, "in the absence of present 
disability there can be no valid claim" of service 
connection.  Bramer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability").  

Turning to the second "incurrence in or aggravation by 
service" prong, the Court has expressed that "service 
connection for VA disability compensation...will be awarded to 
a veteran who served on active duty during a period of 
war...for any disease or injury that was incurred in or 
aggravated by "such service.  Caluza, 7 Vet. App. at 505.  VA 
may grant service connection, despite a diagnosis after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the veteran incurred the disease 
during service.  See 38 C.F.R. § 3.303(d); accord Caluza, 
supra ("when a disease is first diagnosed after discharge, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact  
'incurred' during the veteran's service, or by evidence that 
a presumption period applied").  

With respect to the "nexus" prong, the veteran must 
demonstrate through medical evidence that a "causal 
relationship" exists between the present disability and his 
active service.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 
2 Vet. App. 492, (1992).  Mere lay assertions of medical 
status do not constitute competent medical evidence.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) ("lay persons are 
not competent to offer medical opinions").  Alternatively, a 
veteran can establish a nexus between service and the current 
disability by offering medical or lay evidence of continuity 
of symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 
10 Vet. App.488, 495 (1997).  

In this case, with regard to the claimed disabilities 
involving each knee, the veteran was accorded an authorized 
examination in May 2004.  He was accorded a clinical 
examination and X-ray studies were also accomplished.  X-ray 
studies of the knees were normal.  Clinical examination was 
essentially unremarkable.  However, there was notation of 
crepitus bilaterally.  The examiner indicated that the 
"DeLuca issue" was addressed.  Following examination the 
examiner stated "there was no pathology to render a 
diagnosis" with regard to either knee.  

The Board notes that the Court has held that a symptom 
standing alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub nom 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22 (1998) (holding that there was 
no objective evidence of a current disability, although the 
medical records revealed that the veteran had complaints of 
pain, but no underlying pathology was reported).  

In this case, there is no current diagnosis of underlying 
pathology or clinical disability involving either knee.  
While there is reference to crepitus, and the veteran is 
competent to report that he has crepitus, he is not competent 
to report a diagnosis.  There is no evidence in the claims 
file the veteran has underlying pathology involving either 
knee.  Without such evidence, a current disability involving 
either knee for purposes of service connection is not 
established. 

The Board has considered the argument by the representative 
that the examiner at the time of the 2004 examination did not 
fully address the multiple factors in DeLuca such as pain, 
fatigability, weakened movement, and so forth.  However, the 
Board finds that the statement by the physician that he 
considered the DeLuca factors is more than adequate for 
rendering an equitable determination.  The veteran was 
accorded a complete clinical examination, as well as X-ray 
studies at the time of the May 2004 examination.  The veteran 
himself did not refer to any complaints such as fatigability, 
weakened movement, or the like, in the examination report.  
The Board reads the examiner's statement as indicating that 
he was well aware of the factors involved in DeLuca and gave 
them every consideration.  At the hearing itself, the veteran 
indicated he was not seeing anyone for pain in the knees.  He 
has given no indication of any medical professional who might 
have told him of a causal relationship between any current 
disability involving either knee and his active service.  
Accordingly, the Board finds that a remand is not required 
with regard to these issues because the medical evidence of 
record does not show the presence of a current disability 
involving either knee.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


ORDER

Service connection for a chronic right knee disability is 
denied.

Service connection for a chronic left knee disability is 
denied.


REMAND

During the May 2006 Board hearing, the veteran contended that 
his bilateral hearing loss had become progressively worse and 
warranted a higher disability rating.  The Board notes that 
the most recent VA examination for the veteran's bilateral 
hearing loss was conducted in 2004, almost three years ago.  

Given the allegations of worsening disability, the veteran 
must be afforded a new examination to obtain pertinent 
medical information as to the severity of his bilateral 
hearing loss.  See 38 U.S.C.A. § 5103A(d); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  Also, where a veteran claims 
that his condition is worse than when originally rated, and 
the available evidence is too old for an adequate evaluation 
of the current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 
5 Vet. App. 281, 284 (1993).  

Accordingly, VA should arrange for the veteran to undergo a 
VA audiological examination at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report for any scheduled examination, without good cause, 
shall result in the denial of the claim for increase.  In 
view of the foregoing, the case is REMANDED for the 
following:  

1.  Provide the veteran a VA audiological 
examination to assess the current 
severity of his service-connected 
bilateral hearing loss.  Audiometric 
testing should be accomplished and 
reported in accordance with the 
provisions of 38 C.F.R. § 3.385.  The 
claims file and a copy of this REMAND 
must be provided to the examiner in 
conjunction with the examination.  

2.  The veteran and his representative 
should be provided with a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization, to enable VA to obtain any 
additional evidence not of record that 
pertains to the issue on appeal.  VA 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain to him the type of evidence 
that is his ultimate responsibility for 
submitting.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the 
issue on appeal should be readjudicated.  
If the benefit sought is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and be 
given an appropriate opportunity for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


